DETAILED ACTION
	This is a Notice of Allowance for application 16/531,016. The amendments and arguments filed on 03/26/2021 are entered.
Claims 1, 5, 10-13, 15, and 16 are pending.
Claims 2-4, 6-9, 14, and 17-20 are cancelled.
Claims 1, 5, 10-13, 15, and 16 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Davis on 03/26/2021.
The application has been amended as follows: 

Amend line 5 of claim 1 to define --towards [[a]] the second panel--;

Amend lines 15-16 of claim 1 to define --wherein the first panel 

Cancel claims 3, 4, 6-8, and 14;

stored above the ceiling above the ceiling 

Allowable Subject Matter
Claims 1, 5, 10-13, 15, and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not disclose nor render obvious the claimed invention which requires, among other features, a first panel with a vertical member and a horizontal member at a bottom end thereof, a second panel with a vertical member, a second horizontal member extending from a top end, and a third horizontal member extending from a bottom end thereof, and first and second lips, where the first panel rests on the third horizontal member when the panel system is stored above a ceiling and when the panel system is lowered, the third horizontal member and second panel are lowered and the first panel is lowered until the first horizontal member rests on the first and second lips to separate a top half of a space to be divided while the second panel continues to lower to separate a bottom half of the space. 
Rohrman (U.S. Patent 3,204,691), Knight (U.S. Patent 3,313,338), and Lacoste (FR 2891561) disclose panel systems for reversibly dividing a space which comprise of a plurality of panels that are stored in an overhead position when not in use and can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635